ICJ_089_Lockerbie_LBY_USA_1992-04-14_ORD_01_NA_01_FR.txt. 129

DÉCLARATION DE M. ODA, VICE-PRÉSIDENT DE LA COUR,
FAISANT FONCTION DE PRESIDENT EN L’AFFAIRE

[Traduction]

Je suis d’accord avec l’ordonnance de la Cour en ce sens qu’à mon
avis la demande en indication de mesures conservatoires doit étre reje-
tée. Je voudrais ajouter toutefois que je ne peux pas suivre la démarche
de la Cour qui consiste à fonder sa décision uniquement sur la résolu-
tion 748 (1992) du Conseil de sécurité de Organisation des Nations Unies.

I

Je ne nie pas que, conformément au droit positif établi par la Charte des
Nations Unies, une résolution du Conseil de sécurité peut avoir force
obligatoire, sans égard à la question de savoir si elle est en harmonie avec
le droit international émanant d’autres sources. Certes, rien n’oblige le
Conseil de sécurité, agissant dans le cadre de son mandat, à procéder à
une évaluation complète des règles et circonstances éventuellement perti-
nentes avant de prendre les décisions qu’il juge nécessaires. Il apparaît, en
fait, que le Conseil a agi dans les limites de sa compétence lorsqu'il a
discerné une menace contre la paix et la sécurité internationales dans le
refus de la Libye de livrer les deux accusés libyens. Puisque, semble-t-il,
une décision du Conseil de sécurité, adoptée dans l’exercice de sa compé-
tence, ne peut pas être sommairement remise en question et puisqu'il
apparaît que la résolution 748 (1992) constitue une telle décision, la Cour
n’a présentement pas d’autre choix que de reconnaître la prééminence de
cette résolution.

Toutefois, en fondant l’ordonnance de la Cour uniquement sur ce non
possumus, on laisse entrevoir la possibilité que la Cour, avant l’adoption
de la résolution 748 (1992), aurait pu indiquer des mesures conservatoires,
et on donne même à penser qu’une analyse des facteurs juridiques aurait
pu amener la Cour à prendre une décision incompatible dans ses effets
avec les actes du Conseil de sécurité. Si tel n’était pas le cas, et pour préser-
ver la Cour du reproche de n’avoir pas statué le mois dernier, il eût mieux
valu le dire. C’est pourquoi je souhaite indiquer comment je vois les
choses en tant que membre de la Cour.

Auparavant, je crois toutefois devoir souligner qu’en adoptant sa réso-
lution 748 (1992) le Conseil a voulu signifier sa détermination de mettre
fin au terrorisme international, l’extradition des deux accusés libyens
servant surtout à marquer cette détermination, et que, après trois jours
d’audiences publiques à la Cour, du 26 au 28 mars (un samedi) 1992, les
membres du Conseil de sécurité ne pouvaient ignorer ni l’urgence de la

19
CONVENTION DE MONTRÉAL DE 1971 (DÉCL. ODA) 130

procédure qui se déroulait devant la Cour ni le minimum de temps néces-
saire pour que celle-ci pit prononcer un jugement réfléchi. Lorsque le
Conseil, suivant naturellement la logique de son propre calendrier et de
ses propres objectifs, a adopté sa résolution, le 31 mars 1992, trois jours
seulement après les audiences, il ne pouvait donc qu’être pleinement
conscient de l’impact que sa décision aurait sur celle que la Cour n’avait
pas encore prise, ainsi que des conséquences possibles de cette dernière.

II

Le défendeur a demandé que la Cour refuse d’indiquer des mesures
conservatoires au motif qu’elle n’était pas compétente en l’espèce, puis-
que les conditions énoncées à l’article 14, paragraphe 1, de la convention
de Montréal n’avaient pas été remplies. Cependant, il est établi dans la
jurisprudence constante de la Cour que lorsque celle-ci apparaît prima
facie comme étant compétente elle peut (si elle le juge bon) indiquer
des mesures conservatoires, et cette règle a toujours été interprétée de
façon très libérale en faveur du demandeur, de crainte qu’un refus ne soit,
sans nécessité, préjudiciable à la poursuite de l’affaire. Par conséquent, la
possibilité d’indiquer des mesures conservatoires ne peut être refusée in
limine que dans une affaire où l’absence de compétence est si manifeste
qu’il n’y a pas lieu de s’interroger plus avant sur l’existence de la compé-
tence lors d’une phase ultérieure.

En l’espèce, il ne semble pas exister de motifs convaincants d’affirmer
que la compétence de la Cour est ausi manifestement absente. L’argument
du défendeur selon lequel la compétence de la Cour est déniée parce que
le délai de six mois n’est pas écoulé apparaitrait trop légaliste s’il était
établi qu’il ne restait pas de possibilité de négocier sur l’organisation d’un
arbitrage, face à un refus catégorique de la possibilité d’un tel arbitrage.

Hl

Il me semble important de se souvenir que les droits susceptibles d’être
sauvegardés en une affaire déterminée doivent se situer dans les limites de
Pobjet défini par la requête. Or, d’une part, la Libye a introduit une
instance contre les Etats-Unis à propos d’un différend relatif à l’inter-
prétation et à l’application de la convention de Montréal de 1971. D'autre
part, il est établi en droit international général qu’alors qu'aucun Etat
n’est obligé (sauf en vertu d’une convention) d’extrader ses propres
ressortissants tout Etat peut exercer sa juridiction pénale à l’égard des
infractions commises sur son propre territoire ou revendiquer cette juri-
diction pour connaître soit des actes commis à l’étranger par des étran-
gers, mais préjudiciables à sa sécurité, soit de certaines infractions
considérées par la communauté des nations comme de nature à susciter

20
CONVENTION DE MONTRÉAL DE 1971 (DÉCL. ODA) 131

des préoccupations universelles. Cela ne s’applique pas nécessairement
aux droits accordés par la convention de Montréal, qui font l’objet de la
présente affaire et qui devront être élucidés lors de la procédure sur le
fond. Il n’est donc pas possible de présumer que les droits dont la Libye
sollicite la protection dans sa demande en indication de mesures conser-
vatoires constituent des droits issus. de la convention de Montréal et
rentrent dans le champ de la requête: il s’agit plutôt de droits souverains
en vertu du droit international général.

Pour rendre claire cette distinction, je dois faire observer que, bien
qu’un Etat compétent pour entamer des poursuites contre une personne
qui se trouve être en territoire étranger ait la faculté de demander au
souverain territorial d’extrader l'intéressé (principe que confirme d’ail-
leurs la convention de Montréal), la question immédiate posée par la
Libye est celle de savoir si la coercition exercée pour renforcer une telle
requête peut ou non être jugée contraire au droit international. Il s’agit là,
je le répète, de la protection de droits souverains en vertu du droit interna-
tional général mais non de l'interprétation et de l’application de la
convention de Montréal, qui font l’objet de la présente instance. Une
réclamation fondée sur la violation de droits souverains aurait donné
naissance à un litige tout à fait différent, et savoir si la Cour aurait compé-
tence pour en connaître aurait constitué une question tout à fait différente.

Cette analyse peut sembler par trop formelle, mais elle ne l’est pas vis-
à-vis de l’objet apparent de la requête de la Libye, qui est d’obtenir un
jugement déclaratoire sur l'application et l'interprétation de la conven-
tion de Montréal. Ce point, selon moi, ne saurait être vérifié d'emblée,
mais devrait être examiné lors d’une phase ultérieure de l’affaire.

IV

En tout état de cause, c’est le manque de correspondance entre l’objet
de la requête et Les droits dont la sauvegarde était demandée qui aurait dû,
selon moi, constituer le motif principal du refus de la Cour d’indiquer des
mesures conservatoires. Sur cette base, la Cour aurait abouti à la même
conclusion négative dès avant le 31 mars 1992, date de l’adoption de la
résolution 748 (1992) du Conseil de sécurité.

(Signé) Shigeru ODA.

21
